Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATILED ACTION

Notice of Claim Amendments
1.	This official action is issued for latest claim amendments filed on 8/20/2021 that has been entered and made of record.
Response to after Non-Final
2.	Claim 1, 4-5, 7 and 10-11 are currently amended. Claims 2-3 and 8-9 are cancelled. No new claims are added. No new matter is added.

Allowable Subject Matter

3.	Claims 1, 4-7 and 10-12 are allowed.

 Following is Examiner's statement of reason for allowance.
 4.	Independent claim 1 and 7 are allowable because prior art fails to 
teach or suggest, either alone or in combination,  an artificial intelligence apparatus for predicting a performance of a voice recognition model in a user environment, the artificial intelligence apparatus comprising: a memory configured to store a performance prediction model; and a processor configured to: obtain first controlled environment data including first controlled environment 
5.	Claims 4-6 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim1 as an artificial intelligence apparatus for predicting a performance of a voice recognition model in a user environment of claim 1.
6.	Claims 10-12 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim7 as the method of claim 7. 
7.	The closet prior art of Cha et al (US 2018/0322872) in view of Gyuhyeok Jeong (US 2018/0285065) in further view of Yang (US 9,595,997) teaches method and apparatus  for predicting a performance of a voice recognition model but further fails to teach determining an artificial intelligence apparatus for predicting a performance of a voice recognition model in a user environment, the artificial intelligence apparatus comprising: a memory configured to store a performance prediction model; and a processor configured to: obtain first controlled 
8.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any comments should preferable accompany the issue fees. Such submission should be clearly labeled “Comments on the statement for Allowance”.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869.  The examiner can normally be reached on Monday-Friday 7AM to 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677